                                                                                                               ADVERSARY PROCEEDING NUMBER
B 104                   ADVERSARY PROCEEDING SHEET                                                             (Fo r Co u rt U s e O n ly )
(Rev . 8 /9 9 )                          (Ins tructions on Revers e)

PLAINTIFF                                                                           Defendant

Annie M arie M ontgomery                                                            GRE LLC
                                                                                    Attn: Brian Gainous
                                                                                    301 Northcreek Blvd #208
                                                                                    Goodlettsville TN 37072-1920

                                                                                    RVFM 11 Series LLC
                                                                                    NATIONAL REGISTERED AGENTS, INC. OF M D
                                                                                    2405 YORK ROAD SUITE 201
                                                                                    LUTHERVILLE TIM ONIUM M D 21093-2264

                                                                                    Vision Property M anagement LLC
                                                                                    Attn: Alex Szkaradek
                                                                                    1111 Belleview Street Suite 107
                                                                                    Columbia SC 29201

ATTORNEYS (Firm Name, Address, and Telephone Number)                                ATTORNEYS (if known)
Keith D S locum
Harlan, S locum and Quillen
P.O. BOX 949
COLUMBIA TN 38402-0949
931/381-0660
bknotices@robertharlan.com

PARTY (Check one box only)                 1    U.S. PLAINTIFF             2 U.S. Defendant                x   3 U.S. NOT A PARTY

CAUS E OF ACTION Complaint S eeking Damages in Core Adversary Proceeding

                                                                         NATURE OF SUIT
                                                               (Check the one most appropriate box only)



 x                454   To recover money or                       455      To revoke an order of                               456            To obtain a declaratory

                        property                                           confirmation of a Chapter                                          judgment relating to any of
                                                                           11 or Chapter 13 Plan                                              the foregoing caus es of

                  435   To determine validity,                                                                                                action
                        priority, or extent of a                  426      To determine the

                        lien or other interes t in                         dis chargeability of a debt 11                      459            To determine a claim or
                        property                                           U.S.C. § 523                                                       caus e

                                                                                                                                              of action removed to a
                  458   To obtain approval for                    434      To obtain an injunction or                                         bankruptcy court

                        the s ale of both the                              other
                        interes t of the es tate and                       equitable relief                                    498            Other (s pecify)

                        of a co-owner in
                        property                                  457      To s ubordinate any allowed

                                                                           claim
                  424   To object or to revoke a                           or interes t except where

                        dis charge 11 U.S.C. §                             s uch
                        727                                                s ubordination is provided in

                                                                           a Plan



                    Case 1:21-ap-90048                 Doc 1    Filed 03/31/21 Entered 03/31/21 16:21:06                                       Desc Main
                                                                Document     Page 1 of 11
 ORIGIN OF          X      1 Original            2 Removed          4 Reins tated                 Trans ferred                  CHECK IF THIS IS A CLA SS

 PROCEEDING                Proceeding            Proceeding         or Reopened                from A nother                    A CTION UNDER F.R.C.P. 23
 (Check one box only)                                                                          Bankruptcy Court

  DEM A ND         NEA REST                          OTHER RELIEF SOUGHT                                                                JURY DEM A ND
                   THOUSA ND

                   greater than $10,000.00

                                      BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

 NAM E OF DEBTOR                                                           BANKRUPTCY CASE NUM BER 17-07667-MH1-13
 Annie M arie M ontgomery


 DISTRICT IN WHICH CASE IS PENDING                   DIVISIONAL OFFICE            Columbia                       NAM E OF JUDGE          M arian F Harrison
 Middle District of Tennessee

                                                      RELATED ADVERSARY PROCEEDING (IF ANY)

 PLAINTIFF                                           Defendant                                                   ADVERSARY PROCEEDING NUM BER


 DISTRICT                                            DIVISIONAL OFFICE                                NAM E OF JUDGE



 FILING FEE                         FEE ATTACHED                     X    FEE NOT REQUIRED                           FEE IS DEFERRED
 (Check one box only)

 DATE                         PRINT NAM E                                   SIGNATURE OF ATTORNEY (OR PLAINTIFF)
 M arch 31, 2021              Keith D S locum                               \s\ Keith D S locum

B-104
             (Rev. 8/99)
                                                 ADVERS ARY PROCEEDING COVER S HEET (Reverse S ide)


             This cover sheet must be completed by the Plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an attorney) and
             submitted to the Clerk of the Court upon the filing of a complaint initiating an adversary proceeding.


             The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or other papers
             as required by law, the Bankruptcy Rules, or the local rules of court. This form is required for the use of the Clerk of the Court to
             initiate the docket sheet and to prepare necessary indices and statistical records. A separate cover sheet must be submitted to the Clerk
             of the Court for each complaint filed. The form is largely self-explanatory.


             Parties. The names of the parties to the adversary proceeding exactly as they appear on the complaint. Give the names and addresses
             of the attorneys if known. Following the heading “Party,” check the appropriate box indicating whether the United States is a party
             named in the complaint.


             Cause of Action. Give a brief description of the cause of action including all federal statutes involved. For example, “Complaint
             seeking damages for failure to disclose information, Consumer Credit Protection Act, 15 U.S.C. § 1601 et seq.,” or “Complaint by
             trustee to avoid a transfer of property by the debtor, 11 U.S.C. § 544.”


             Nature of S uit. Place an “X” in the appropriate box. Only one box should be checked. If the cause fits more than one category of
             suit, select the most definitive.

             Case 1:21-ap-90048                    Doc 1       Filed 03/31/21            Entered 03/31/21 16:21:06                      Desc Main
                                                      Document
             Origin of Proceedings. Check the appropriate box to indicate thePage
                                                                              origin of2the
                                                                                         ofcase:
                                                                                            11
                                                                            1.        Original Proceeding.
                                                                            2.        Removed from a State or District Court.
                                                                            4.        Reinstated or Reopened.
                                                                            5.        Transferred from Another Bankruptcy Court.
Demand. On the next line, state the dollar amount demanded in the complaint in thousands of dollars. For $1,000, enter “1,” for
$10,000, enter “10,” for $100,000, enter “100,” if $1,000,000, enter “1000.” If $10,000,000 or more, enter “9999.” If the amount
is less than $1,000, enter “0001.” If no monetary demand is made, enter “XXXX.” If the plaintiff is seeking non-monetary relief,
state the relief sought, such as injunction or foreclosure of a mortgage.


Bankruptcy Case In Which This Adversary Proceeding Arises. Enter the name of the debtor and the docket number of the
bankruptcy case from which the proceeding now being filed arose. Beneath, enter the district and divisional office where the case
was filed and the name of the presiding judge.


Related Adversary Proceedings. State the names of the parties and six-digit adversary proceeding number from any adversary
proceeding concerning the same two parties or the same property currently pending in any bankruptcy court. On the next line, enter
the district where the related case is pending and the name of the presiding judge.


Filing Fee. Check one box. The fee must be paid upon filing unless the plaintiff meets one of the following exceptions. The fee
is not required if the plaintiff is the United States government or the debtor. If the plaintiff is the trustee or a debtor in possession
and there are no liquid funds in the estate, the filing fee may be deferred until there are funds in the estate. (In the event no funds
are ever recovered for the estate, there will be no fee.) There is no fee for adding a party after the adversary proceeding has been
commenced.


S ignature. This cover sheet must be signed by the attorney of record in the box on the right of the last line of the form. If the
plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an attorney,
the plaintiff must sign.


The name of the signatory must be printed in the box to the left of the signature. The date of the signing must be indicated in the box
on the far left of the last line.




Case 1:21-ap-90048                   Doc 1       Filed 03/31/21 Entered 03/31/21 16:21:06                                   Desc Main
                                                 Document     Page 3 of 11
                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:
 In Re:
 Annie Marie Montgomery                                                BK:      17-07667-MH1-13
 Debtor

Annie Marie Montgomery
Plaintiff

vs.

GRE LLC,
RVFM 11 Series LLC,
Vision Property Management, LLC,
Defendants                                                                 Adv. No.

                   Complaint Seeking Damages in a Core Adversary Proceeding


                                              I. Introduction

         1.    This is an action for actual and punitive damages filed by the debtor pursuant to

Sections 105 and 362 of the Bankruptcy Code. This is also an action for Negligence and Breach

of Contract.

                                          II. Jurisdiction and Venue

         2.    Jurisdiction is conferred on this Court pursuant to the provisions of Section 1334 of

Title 28 of the United Stated Code in that this proceeding arises in and is related to the above-

captioned Chapter 13 case under Title 11 and concerns property of the Plaintiff in that case.

       3.        This Court has both personal and subject matter jurisdiction to hear this case

pursuant to Section 1334 of Title 28 of the United States Code, Section 157(b)(2) of Title 28 of

the United States Code.

       4.        This matter is primarily a core proceeding and therefore the Bankruptcy Court has

jurisdiction to enter a final order. However, in the event this case is determined to be a non-core


Case 1:21-ap-90048           Doc 1    Filed 03/31/21 Entered 03/31/21 16:21:06                    Desc Main
                                      Document     Page 4 of 11
proceeding then and in that event the Plaintiff consents to the entry of a final order by the

Bankruptcy Judge.

        5.         Venue lies in this District pursuant to Section 1391(b) of Title 28 of the United

States Code.

                                                III. Parties:

        6.      The Plaintiff in this case is a Debtor under Chapter 13 of Title 11 in the

above-captioned case.

        7.      The Defendant, RVFM Series LLC (hereafter RV), is a corporation conducting

business in the state of Tennessee. The Defendant, Vision Property Management LLC (hereafter

VP) is RV’s agent, collector and also a corporation conducting business in the state of

Tennessee.

        8.       The Defendant, GRE LLC (hereafter GRE), is a corporation registered in and

conducting business in the state of Tennessee.

                                         IV. Factual Allegations

        9.      On September 1, 2014, Plaintiff and RV entered into a lease purchase contract

advertised and prepared by VP, copy attached as Exhibit 1.

        10.     The Chapter 13 case of the Plaintiff herein was commenced by the filing of a

voluntary petition with the Clerk of this Court on November 10, 2017.

        11.     The 341(a) meeting of creditors in this case was held in Columbia, Tennessee on

December 18, 2017.

        12.     Plaintiff’s confirmation Order, attached as Exhibit 2 provided for payments to RV

care of VP secured at $11,900.00 to be paid with 5% and a monthly payment of $235.

        13.     Plaintiff’s counsel filed a proof of claim and then an amended proof of claim,

attached as Exhibit 3, for RVFM 11 Series LLC C/O Vision Property Management.



Case 1:21-ap-90048          Doc 1     Filed 03/31/21 Entered 03/31/21 16:21:06                  Desc Main
                                      Document     Page 5 of 11
         14.      The Chapter 13 Trustee paid the claim in full, claim detail report attached as

Exhibit 4. The final disbursement was made in September 2020.

         15.      According to the tax records, copy attached as Exhibit 5, RV paid the Plaintiff’s

2014 property taxes.

         16.      In November 2020, the Plaintiff discovered that the property she was buying from

RV may have been the subject of a tax sale for 2014 taxes in 2017. The Plaintiff became aware

when she received a letter for possession from the Maury county sheriffs’s department, copy of

the letter attached as Exhibit 6.

         17.      The recorded tax sale is attached as Exhibit 7.

         18.      Although Plaintiff’s counsel was able to stop the eviction, the Plaintiff has not

been able to get the purchaser, GRE, to acknowledge that the tax was paid by RV or to agree to

remove GRE’s cloud on the Plaintiff’s title that resulted from the sale.

         19.      RV and VP received and kept the Trustee’s disbursements by which the Plaintiff

was exercising her purchase option under the terms of her contract. However, RV and VP have

taken no steps to clear up this title issue for the Plaintiff or to ensure that RV and VP were able to

convey clean title to the Plaintiff.

                                           V. Claims for Relief:

                                COUNT 1- BREACH OF CONTRACT (RV AND VP)

         20.      Plaintiff incorporates by reference all of the above factual allegations and Exhibits

as if fully set forth herein.

         21.      A contractual relationship exists between the Plaintiff and RV/VP.

         22.      The Plaintiff dealt with VP to purchase her home and approximately .34 acre of

land from RV. This was advertised by VP as 1828 Monsanto Road, the picture and additional

from 2014, Exhibit 1.



Case 1:21-ap-90048              Doc 1   Filed 03/31/21 Entered 03/31/21 16:21:06                  Desc Main
                                        Document     Page 6 of 11
         23.      The contract also provided for an escrow, see Exhibit 1.

         24.      Finally, the parties agreement indicates that RV can transfer title, see Exhibit 1.

         25.      RV and VP has breached the contract by not properly funding and or paying

escrow items, not protecting the security that was the subject of the contract, not ensuring clean

title and not transferring clean title to the Plaintiff upon receipt of final payment.

         26.      Based on foregoing, RV and VP have breached the contract between the parties

and the Plaintiff is entitled to damages and equitable relief.

                               COUNT II- NEGLIGENCE (RV and VP)

         27.      RV and VP owed a duty to the Plaintiff per the parties contractual agreement. RV

and VP owed a duty to the Plaintiff to properly handle and pay items through escrow. RV and

VP had a duty to the Plaintiff to be able to convey clean title to the property it purported to be

able to sell the Plaintiff.

         28.      RV and VP breached the duty by failing to pay property taxes when due. RV and

VP breached the duty by not being able to convey clean title to the Plaintiff. RV and VP

breached the duty by not being able to convey the property once the Plaintiff had completed

payments under the plan.

         29.      By not performing the aforementioned duties, RV and VP have caused damage to

the Plaintiff. The Plaintiff does not have clear title to her property despite making all of the

required payments. The Plaintiff has a cloud on her title and a third party (GRE) attempting to

evict her.

         30.      The Plaintiff’s injuries are the proximately result of RV and VP’s breach. At a

minimum, RV and VP knew or should have known that it as likely that allowing a tax sale would

create a problem with conveying title to the Plaintiff.

         31.      Based on foregoing, RV and VP have committed negligence in dealing with the




Case 1:21-ap-90048            Doc 1    Filed 03/31/21 Entered 03/31/21 16:21:06                    Desc Main
                                       Document     Page 7 of 11
Plaintiff and the Plaintiff’s property and the Plaintiff is entitled to damages and equitable relief.

                 COUNT III- VIOLATION OF ORDER CONFIRMING PLAN (RV AND VP)

        32.          The allegations in the preceding paragraphs are re-alleged and incorporated herein

by this reference.

        33.          RV and VP are violating 3.d of the Plaintiff’s confirmed plan. This section clearly

provides:

                           Each creditor listed above (RV C/O VP was listed above) shall retain its lien
                           pursuant to 11 USC 1325(a) (5) (b) until the earlier of (1) payment of the
                           underlying debt determined under nonbankruptcy law.

        34.     The Trustee’s September 2020 disbursement paid off RV and VP’s claim with contract

interest under nonbankruptcy law, see Exhibit 4.

        35.      RV and VP have failed to release its lien and or convey title to the Plaintiff. RV and

 VP also accepted and continued to accept payments from the Trustee as a secured creditor even

though RV and VP knew and or should have known that the collateral had been placed in jeopardy

because of the tax sale but failed to notify the Plaintiff, the Trustee or the Court.

        36.      Based on the foregoing, RV and VP should be held in contempt and the Plaintiff

 awarded actual damages including emotional distress, attorney’s fees and punitive damages for RV

and VP’s intentional and wilful violations of the Plaintiff’s plan.

        37.      Title 11 U.S.C. § 105(a) of the Code grants power to the Court to remedy RV and

VP’s violations of numerous sections of Chapter 13. Section 105(a) allows the Court to exercise its

equitable powers where necessary or appropriate to facilitate implementation of Code provisions,

including the granting of sanctions for contempt, the granting of monetary relief for actual and

statutory damages, punitive damages, attorneys’ fees and costs, and the imposition of temporary and

permanent injunctions.

        38.      RV and VP’s acts were willful violations of the Plaintiff’s plan, the orders confirming




Case 1:21-ap-90048            Doc 1    Filed 03/31/21 Entered 03/31/21 16:21:06                     Desc Main
                                       Document     Page 8 of 11
and modifying the plan, other orders of the Court, and the provisions of Chapter 13 of the

Bankruptcy Code. Defendants knew of the existence of these provisions, their acts were intentional,

and the acts alleged herein violated the provisions and purposes of the Code set forth herein.

          39.        RV and VP’s actions demonstrate their policy and procedure to ignore the directives

and orders of bankruptcy courts and the Bankruptcy Code.

          40.          Accordingly, under § 105 and/or the Court’s inherent authority, RV and VP should

be sanctioned in an appropriate amount plus an award of Plaintiff’s reasonable attorneys’ fees for

bringing this action.

      COUNT IV- CONTEMPT AND SANCTIONS CLAIM-11 U.S.C. §105 & 362 (GRE)

          41.        All factual allegations and Exhibits previously set forth above are incorporated in

this claim as if fully set forth herein.

          42.        GRE has actual knowledge of the Plaintiff’s bankruptcy but continues to cloud the

Plaintiff’s title.

          43.        GRE’s continued cloud on the Plaintiff’s title constitutes a violation of the

automatic stay.

          44.        Plaintiff alleges that GRE should be found in contempt and the Plaintiff be

awarded sanctions for the GRE’s deliberate and wilful violation of the automatic stay and be

assessed with compensatory damages and punitive damages and reasonable attorney’s fees.

          45.        The Plaintiff requires the Court’s intervention to prevent GRE from taking the

Plaintiff’s property. The Plaintiff relied on the automatic stay to protect her property from

GRE’s actions.

                                              X. Actual Damages

          46.        The Plaintiff incorporates herein by reference all preceding paragraphs as if fully

set forth herein.


Case 1:21-ap-90048              Doc 1      Filed 03/31/21 Entered 03/31/21 16:21:06                  Desc Main
                                           Document     Page 9 of 11
     47.   In this case, the Plaintiff has suffered the following actual damages:

           a.      Attorney fees
           b.      Mailings
           c.      Costs
           d.      Paying for property with interest without receiving title
           e.      Emotional distress including fear of continued collection activity and
                   losing her property

    WHEREFORE, PREMISES CONSIDERED Plaintiff prays:

     A.    That the Defendants be required to answer this complaint.

     B.    Based on the Plaintiff’s claim for relief (paragraphs 20-26, 46-47), and the factual

           allegations, the Plaintiff seeks to recover against RV and VP appropriate damages

           and equitable relief for RV and VP’s breach of contract.

     C.    Based on the Plaintiff’s claim for relief (paragraphs 27-31), and the factual

           allegations, the Plaintiff seeks to recover against RV and VP appropriate damages

           and equitable relief for RV and VP’s negligence.

     D.    Based on the Plaintiff’s claim for relief, the factual allegations and pursuant to 11

           U.S.C. §105, the Plaintiff asks that RV and VP be found in contempt and the

           Plaintiff be awarded sanctions for RV and VP’s violations of the Plaintiff’s plan

           and be assessed with compensatory damages, punitive damages and reasonable

           attorney’s fees.

     E.    Based on the Plaintiff’s claim for relief, the factual allegations, and pursuant to 11

           U.S.C. sections 105 and 362, the Plaintiff asks that GRE Defendant be found in

           contempt and the Plaintiff awarded sanctioned for GRE’s deliberate stay

           violations. The Plaintiff is entitled to recover actual damages including emotional

           distress, attorney’s fees and punitive damages for GRE’s intentional and wilful

           violations of the automatic stay.

     F.    For such other relief as this Court deems appropriate.


Case 1:21-ap-90048     Doc 1    Filed 03/31/21 Entered 03/31/21 16:21:06                    Desc Main
                               Document      Page 10 of 11
     Dated this the 31s t day of March 2021.

     Harlan, Slocum & Quillen

     /s/ Keith D Slocum
     by: Keith D. Slocum BPR 023024
     PO Box 949
     Columbia, TN 38402
     Phone – 931-381-0660
     Fax – 931-381-7627
     keith@robertharlan.com
     bknotices@robertharlan.com

     Exhibit List
     Exhibit 1: Contract
     Exhibit 2: Confirmation Order
     Exhibit 3: Amended Proof of Claim
     Exhibit 4: Trustee’s Report Claim Detail
     Exhibit 5: County Tax Records
     Exhibit 6: Possession Letter
     Exhibit 7: Tax Sale




Case 1:21-ap-90048      Doc 1    Filed 03/31/21 Entered 03/31/21 16:21:06   Desc Main
                                Document      Page 11 of 11
